Citation Nr: 0108930	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-21 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Entitlement to service connection for sleep apnea, on a 
direct basis or as secondary to service-connected 
hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel




INTRODUCTION

The veteran had active military service from April 1966 to 
March 1992.  This case comes to the Board of Veterans' 
Appeals (Board) from a March 1999 RO decision which denied 
direct service connection for sleep apnea, and from a 
subsequent RO decision which denied secondary service 
connection for sleep apnea, claimed to be due to service-
connected hypertension.  A February 2001 Board hearing was 
canceled by the veteran.


REMAND

The claim for direct or secondary service connection for 
sleep apnea was denied by the RO on the rationale that the 
claim was not well grounded.  However, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the VA with respect to notice to a 
claimant and the duty to assist.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The veteran failed to report for a June 1998 VA examination 
which had been scheduled in relation to his claim for service 
connection.  He has asserted that he was out of town at the 
time and did not receive notice of the scheduled examination, 
and a letter from his daughter supports his assertion.  In 
the judgment of the Board, the veteran should be given 
another opportunity to report for a VA examination.  He 
should also be given an opportunity to submit any other 
medical records pertinent to the claim.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has has ever 
received treatment for a sleep disorder.  
Thereafter, the RO should obtain copies 
of all related medical records that are 
not already on file.

2.  Thereafter, the veteran should 
undergo a VA examination to determine the 
nature and etiology of sleep apnea.  The 
claims folder should be provided to and 
reviewed by the doctor.  Based on 
examination findings, historical medical 
records, and medical principles, the 
doctor should provide a medical opinion, 
with full rationale, as to the etiology 
of any diagnosed sleep apnea, including 
whether it is related to service-
connected hypertension.

3.  The RO should ensure that any other 
notification and development action 
required by the the Veterans Claims 
Assistance Act of 2000 is accomplished 
with respect to the claim for direct or 
secondary service connection for sleep 
apnea.

4.  Thereafter, the RO should review the 
claim for direct or secondary service 
connection for sleep apnea.  If the claim 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

During this remand, the veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


